DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/20/2022 has been entered.  Claims 1-13 and 16-22 remain pending in the present application. 
Election/Restrictions
Newly submitted claims 19-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Originally filed claims were drawn towards a mounting system (combination) and the newly filed claims 19-22 are directed towards a clamp (subcombination).  These inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the originally filed combination does not require the first and second reference planes for one example.  The subcombination has separate utility such as mounting panels other than photovoltaic panels.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fechner DE 10056177 (hereinafter Fechner) in view of Plaisted US 2006/0118163 (hereinafter Plaisted).

    PNG
    media_image1.png
    898
    908
    media_image1.png
    Greyscale

Re. Cl. 1, Fechner discloses: A mounting system (Fig. 5) to mount a photovoltaic module to a surface of a building (see Fig. 4, the device is capable of mounting a PV module to a surface of a building in the same manner as shown mounting 19 to 9), comprising: a clamp (28, Fig. 5), comprising: an upper wall (see 28, Fig. 5) with an aperture (where 19 projects through, Fig. 5), a first surface (top surface of 28, Fig. 5), and a second surface (bottom surface of 28, Fig. 5) opposite to the first surface (see Fig. 5), wherein a medial section of the first surface includes the aperture and defines a first reference plane (see Fig. 5, medial section between 30’s including the aperture where 19 passes, further, the top surface defines a flat reference plane), and wherein no portion of the clamp intersects the first reference plane (see Fig. 4, all of the clamp is below a reference plane defined by the top surface of 28); a mounting plate (18, Fig. 5) with an upper surface and a lower surface (see Fig. 5); a stanchion (12, Fig. 5) extending from and oriented approximately perpendicular to the upper surface of the mounting plate (see Fig. 4-5), the stanchion including: a first end (14b, Fig. 5) spaced from the upper surface of the mounting plate (see Fig. 4-5); and a first threaded hole (see Fig. 5, hole in 14b which receives 19) extending through the first end into the stanchion (see Fig. 4-5); a mounting device (16, Fig. 5) comprising a body (see 16, Fig. 5) with: a top surface to support the lower surface of the mounting plate (see Fig. 3-4); and a bottom surface (see Fig. 5, opposing bottom surface of 16); and a clamping fastener (19, Fig. 5, Paragraph 0050 of the translation previously included in the file wrapper) comprising a first threaded shaft (inherently included in a screw or bolt, Paragraph 0050); wherein the (see Fig. 4-5).
Re. Cl. 3, Fechner discloses: the second surface of the upper wall defines a second reference plane (see Fig. 5, the lower surface of 28 defines a second reference plane); the upper wall extends from a first edge to a second edge (see Fig. 5, left and right-side edges),.
Re. Cl. 4, Fechner discloses: the mounting plate comprises a hole extending through the upper and lower surfaces (see Fig. 4-5, where 15a penetrates); the stanchion comprises a second end (see lower end of 12 where 15a attaches, Fig. 5) with a second threaded shaft (15a, Fig. 5) configured to extend through the hole of the mounting plate (see Fig. 4-5); and the mounting device comprises a second threaded hole extending through the top surface and into the body (see Fig. 4-5), the second threaded hole configured to receive the second threaded shaft of the stanchion to secure the mounting plate to the mounting device between the second end of the stanchion and the top surface of the mounting device (see Fig. 4-5).
Re. Cl. 7, Fechner discloses: the stanchion further comprises a body portion (12, Fig. 5) including: the first end (see 14b, Fig. 5); a first flat surface (top surface 14a is flat as shown in Fig. 5); and a second flat surface (see Fig. 4-5, lower surface of 12 from which 15a projects) positioned opposite to the first flat surface (see Fig. 4-5), wherein the first threaded hole of the stanchion extends into at least a portion of the body portion between the first and second flat surfaces (see Fig. 4-5).
Re. Cl. 8, Fechner discloses: the upper wall further comprises a first edge; and a second edge (see Fig. 5, left and right-side edges of 28), wherein the first surface of the upper wall comprises: the medial section (see Fig. 5).
Re. Cl. 9, Fechner discloses: when the clamp is secured to the stanchion by the clamping fastener (see Fig. 4-5); and a distance between the second surface of the clamp and the upper surface of the mounting plate decreases as the clamping fastener is rotated to advance the first threaded shaft of the clamping fastener into the first threaded hole of the stanchion (see Fig. 4-5, by threading 19 down into 12, the distance between the bottom of 28 and the upper surface of 18 would decrease).
Re. Cl. 11, Fechner discloses: A mounting system (Fig. 5), comprising: 5Attorney Docket No. 2711PAT-4-CONU.S. Application No. 17/156,469 a mounting plate (18, Fig. 5) comprising an upper surface (see Fig. 4-5, top surface of 18); a stanchion (12, Fig. 5) comprising a body portion (see 12, Fig. 4-5) extending away from the upper surface (see Fig. 4), the body portion comprising: a first end (14b, Fig. 5) spaced from the upper surface by a first stanchion length (see Fig. 4-5, length of 12); and a first threaded aperture (see opening into 12 into which 19 extends into, Fig. 4-5) extending through the first end into the body portion (see Fig. 4-5); a clamp (28, Fig. 5) comprising: an upper wall (see 28, Fig. 5) with an aperture therein (see opening in the center of 28 where 19 penetrates); and a clamping fastener (19, Fig. 5) configured to extend through the aperture of the clamp and threadably engage the first threaded aperture of the stanchion to secure the clamp to the stanchion (see Fig. 4-5).
Re. Cl. 13, Fechner discloses: the upper wall of the clamp further comprises: a first surface that defines a first reference plane (top surface of 28, shown in Fig. 5), (see Fig. 5, no portion of the clamp intersects a reference plane established by the top surface of 28); a second surface that defines a second reference plane (undersurface of 28, Fig. 4-5 establishing a second reference plane); a first end (left end of 28, Fig. 5); a second end opposite the first end (right end of 28, Fig. 5); a first edge extending from the first end to the second end (lengthwise edge of 28, Fig. 5 extending between the left and right end of 28).
Re. Cl. 16, Fechner discloses: the first threaded aperture of the stanchion extends into at least a portion of the body portion between first and second flat surfaces (see Fig. 4-5, opening in 14b extends between flat top 14 and flat bottom of 12 where 15 projects).
Re. Cls. 1-3 and 8-10, Fechner does not disclose a first sidewall extending from the upper wall proximate to the second surface; and a second sidewall extending from the upper wall proximate to the second surface, the first and second sidewalls defining a stanchion receptacle (Cl. 1), the first and second edges being closer to the second reference plane than to the first reference plane; the first sidewall extends from the upper wall and is offset from the first edge by a first edge distance to form a first clamping section; and the second sidewall extends from the upper wall and is offset from the second edge by a second edge distance to form a second clamping section (Cl. 3), the first sidewall comprises: a first upper end that intersects the upper wall; a first free end spaced from the upper wall; and a first intermediate section between the first upper end and the first free end; and the second sidewall comprises: a second upper end that intersects the upper wall, the second upper end separated from the first (Fig. 3b) which includes a clamp (Fig. 7a) that is fit over a stanchion (295, Fig. 3b).  Re. Cl. 1, Plaisted discloses that the clamp includes an upper wall (upper surface with 243’s Fig. 7a) having a first surface (see annotated figure 7a) and an opposite second surface (see annotated figure 7a), a first sidewall (see annotated figure 7a) extending from the upper wall proximate to the second surface (see Fig. 7a); and a second sidewall (see annotated figure 7a) extending from the upper wall proximate to the second surface (see Fig. 7a), the first and second sidewalls defining a stanchion receptacle (see Fig. 3b and 7a, receptacle created between the sidewalls where 295 fits in).  Re. Cl. 3, Plaisted discloses the first and second edges being closer to the second reference plane than to the first reference plane (see annotated figure 7a, the edges are closer to the second reference plane created by the undersurface of the upper wall); the first sidewall extends from the upper wall and is offset from the first edge by a first edge distance to form a first clamping section (see Fig. 7a); and the second sidewall extends from the upper wall and is offset from the second edge by a second edge distance to form a second clamping section (see Fig. 7a).  Re. Cl. 6, Plaisted discloses the first sidewall comprises: a first upper end that intersects the upper wall (see annotated figure 7a); a first free end spaced from the upper wall (see annotated figure 7a); and a first intermediate section between the first upper end and the first free end (see annotated figure 7); and the second sidewall comprises: a second upper end that intersects the upper wall, the second upper end separated from the first upper end by a first interior distance (see Fig. 7a, distance between upper ends); a second free end spaced from the upper wall, the second free end separated from the first free end by a third interior distance (see Fig. 7a, distance between free ends); and a second intermediate section between the second upper end and the second free end, the second intermediate section separated from the first intermediate section by a second interior distance (see Fig. 7a, distance between intermediate section), wherein the first interior distance is greater than the second (see annotated figure 7a). Re. Cl. 8, Plaisted discloses a first edge section that extends from the medial section and away from the first reference plane to the first edge, and a second edge section that extends from the medial section away from the first reference plane to the second edge (see annotated figure 7a, the annotated edge sections extend outwards and away from the first reference plane towards the side edges). Re. Cl. 9, Plaisted discloses a first free end of the first sidewall of the clamp is positioned between the upper wall of the clamp and the mounting plate (see annotated figure 7, the free end of sidewall is located between the upper wall and mounting plate 246).  Re. Cl. 10, Plaisted discloses the first sidewall extends a first sidewall length to a first free end and comprises a first outer surface (see annotated figure 7a); the second sidewall extends a second sidewall length to a second free end and comprises a second outer surface (see annotated figure 7a); the first outer surface is separated from the second outer surface by a first outer distance proximate the upper wall (see annotated figure 7a, distance between upper ends); and the first outer surface is separated from the second outer surface by a second outer distance proximate to the first and second free ends (see annotated figure 7a, distance between the free ends, the first outer distance being greater than the second outer distance (see annotated figure 7a; due to the tapered structure of the sidewalls, the first distance is greater than the second distance). Re. Cl. 11, Plaisted discloses a first sidewall extending from the upper wall to a first free end (see annotated figure 7a), the first sidewall comprising a first exterior surface (see annotated figure 7a) and a first intermediate section between the upper wall and the (see annotated figure 7a); and a second sidewall  extending from the upper wall to a second free end (see annotated figure 7a), the second sidewall comprising a second exterior surface and a second intermediate section between the upper wall and the second free end (see annotated figure 7a), wherein the second exterior surface is spaced from the first exterior surface by a first outer distance proximate to the upper wall, wherein the second exterior surface is spaced from the first exterior surface by a second outer distance at the first and second intermediate sections, the second outer distance being less than the first outer distance, and wherein the second exterior surface is spaced from the first exterior surface by a third outer distance proximate to the first and second free ends, the third outer distance being less than the second outer distance (see annotated figure 7a, the respective distances between the upper ends, intermediate sections and free ends progressively decreases as required by the claims); a stanchion receptacle defined between the first and second sidewalls of the clamp (see Fig. 3a and 7a, between the sidewalls where stanchion 295 is located). Re. Cl. 13, Plaisted discloses wherein the first and second sidewalls intersect the second reference plane (see Fig. 7a, the sidewalls are attached to the lower surface of the upper wall and thus intersect the second reference plane); a first and a second edge (see annotated figure 7a, 1st and 2nd side edge) extending from the first end to the second end, the first and second edges being closer to the second reference plane than the first reference plane (see annotated figure 7a, the 1st and 2nd side edges join to the lower surface of the upper wall and meet the second reference plane, therefore being closer to the second reference plane than the first.  Re. Cl. 17, Plaisted discloses the second sidewall of the clamp (see annotated figure 7a); a first interior distance separates the first inner surface from the second inner surface proximate to the upper wall; a second interior distance separates the first inner surface from the second inner surface at the first and second intermediate sections, the second interior distance being less than the first interior distance; and a third interior distance separates  the first inner surface from the second inner surface proximate to the first and second free ends, wherein the third interior distance is less than the second interior distance, and wherein the third interior distance is greater than a width of the stanchion (see Fig. 7a, due to the inwardly tapering shape of the sidewalls, the distances between the sidewalls are as claimed and the free ends have a width greater than the stanchion to enable the stanchion to be located therein). Re. Cl. 18, Plaisted discloses the first sidewall is offset from the first edge by a first edge distance to form a first clamping section (see Fig. 7a).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the entirely flat clamp of Fechner with the clamp of Plaisted to limit or prevent the clamp from shifting relative to the stanchion.  It is the Examiner’s position that such a replacement would be desirable since the sidewalls would limit or prevent the clamp from being installed with the upper wall angled from horizontal and that such a misalignment during the fastening of the panels would not evenly distribute the forces created by the clamp between the neighboring panels.  
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fechner in view of Rizzo US 2012/0102853 (hereinafter Rizzo).
Re. Cl. 1, Fechner discloses: A mounting system (Fig. 5) to mount a photovoltaic module to a surface of a building (see Fig. 4, the device is capable of mounting a PV module to a surface of a building in the same manner as shown mounting 19 to 9), comprising: a clamp (28, Fig. 5), comprising: an upper wall (see 28, Fig. 5) with an aperture (where 19 projects through, Fig. 5), a first surface (top surface of 28, Fig. 5), and a second surface (bottom surface of 28, Fig. 5) opposite to the first surface (see Fig. 5), wherein a medial section of the first surface includes the aperture and defines a first reference plane (see Fig. 5, medial section between 30’s including the aperture where 19 passes, further, the top surface defines a flat reference plane), and wherein no portion of the clamp intersects the first reference plane (see Fig. 4, all of the clamp is below a reference plane defined by the top surface of 28); a mounting plate (18, Fig. 5) with an upper surface and a lower surface (see Fig. 5); a stanchion (12, Fig. 5) extending from and oriented approximately perpendicular to the upper surface of the mounting plate (see Fig. 4-5), the stanchion including: a first end (14b, Fig. 5) spaced from the upper surface of the mounting plate (see Fig. 4-5); and a first threaded hole (see Fig. 5, hole in 14b which receives 19) extending through the first end into the stanchion (see Fig. 4-5); a mounting device (16, Fig. 5) comprising a body (see 16, Fig. 5) with: a top surface to support the lower surface of the mounting plate (see Fig. 3-4); and a bottom surface (see Fig. 5, opposing bottom surface of 16); and a clamping fastener (19, Fig. 5, Paragraph 0050 of the translation previously included in the file wrapper) comprising a first threaded shaft (inherently included in a screw or bolt, Paragraph 0050); wherein the (see Fig. 4-5).
Re. Cls. 1-2, Fechner does not disclose a first sidewall extending from the upper wall proximate to the second surface; and a second sidewall extending from the upper wall proximate to the second surface, the first and second sidewalls defining a stanchion receptacle (Cl. 1), or the first sidewall has a first inner surface; the second sidewall has a second inner surface; and a portion of the first inner surface is spaced from a portion of the second inner surface by a distance approximately equal to a width of the stanchion such that at least a portion of one of 2Attorney Docket No. 2711PAT-4-CONU.S. Application No. 17/156,469 the first and second inner surfaces contacts at least a portion of the stanchion when the stanchion is positioned within the stanchion receptacle (Cl. 2). Rizzo discloses a mounting system (Fig. 7) which includes a clamp (Fig. 9) that is fixed to a standoff (326, Fig. 7-8) via a fastener (332, Fig. 7).  Re. Cl. 1-2, Rizzo discloses a first sidewall (242, Fig. 6) extending from an upper wall (328, Fig. 9) proximate to the second surface (undersurface of 328 Fig. 9); and a second sidewall (244, Fig. 9) extending from the upper wall proximate to the second surface (see Fig. 9), the first and second sidewalls defining a stanchion receptacle (see Fig. 7, where 326 fits between); the first sidewall has a first inner surface; the second sidewall has a second inner surface (see Fig. 7 and 9); and a portion of the first inner surface is spaced from a portion of the second inner surface by a distance approximately equal to a width of the stanchion such that at least a portion of one of 2Attorney Docket No. 2711PAT-4-CONU.S. Application No. 17/156,469 the first and second inner surfaces contacts at least a portion of the stanchion when the stanchion is positioned within the stanchion receptacle (see Fig. 7). 
(Paragraph 0084, Lines 8-11).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fechner in view of Rizzo as applied to claims 1-2 above, and further in view of Haddock US 8627617 (hereinafter Haddock).
Re. Cl. 5, Fechner discloses that the mounting device and mounting plate function to attach to a rail (2, Fig. 4) secured to a wall (9, Fig. 1) and the mounting plate has an outer perimeter that extends away from a first side surface of the mounting device when the mounting plate is secured to the mounting device (see Fig. 4, 18 extends outward from the top of 16) but does not disclose wherein the mounting device further comprises: a slot extending into the body through the bottom surface to receive a standing seam extending from the surface of the building; and a third threaded hole extending through the first side surface to the slot, the third threaded hole configured to receive a seam fastener to engage the standing seam in the slot.  Re. Cl. 5, Haddock discloses an alternate mounting system (Fig. 6) which includes a clamp (142, Fig. 6), a standoff (114, Fig. 6), a mounting plate (110, Fig. 6) and a mounting device (74, Fig. 6); wherein the mounting device functions to secure the system to a rail member (42, Fig. 7b).  Re. Cl. 5, Haddock discloses the mounting plate has an outer perimeter that extends away from a first side surface of the mounting device when the mounting plate is secured to the mounting device (see Fig. 8a-f, the perimeter of 110’ extends away from 74) wherein the mounting device further comprises: a slot (90, Fig. 8a) extending into the body through the bottom surface to receive a standing seam extending from the surface of the building (see Fig. 7c for example); and a third threaded hole extending through the first side surface to the slot (see Fig. 8a, 102), the third threaded hole configured to receive a seam fastener to engage the standing seam in the slot (see Fig. 7c for example, fastener 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the mounting device of Fechner with the mounting device of Haddock to enable the mounting system to be used with a different supporting rail structure.  Haddock discloses that the particular mounting device is useful in attaching panels to standing seam panels of building surfaces (e.g. roofs and sidewalls) (Col. 1, Lines 28-32).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fechner in view of Rizzo as applied to claims 1-2 above, and further in view of Stanley US 2016/0176105 (hereinafter Stanley).
Re. Cl. 12, Fechner discloses the mounting plate further comprises a hole (see Fig. 5) and wherein the stanchion further comprises a threaded shaft (15a, Fig. 5) extending from the body portion that is configured to extend through the hole of the mounting plate (see Fig. 4-5) and threadably engage a threaded aperture of a mounting device (see Fig. 4) but does not disclose an outer annulus; an inner annular projection surrounding the hole and that extends above the outer annulus to a first height, 6Attorney Docket No. 2711PAT-4-CONU.S. Application No. 17/156,469 an outer annular projection surrounding the inner annular projection and that extends above the outer annulus to a second height that is less than the first height; and a plurality of ribs that extend radially from the hole, wherein the plurality of ribs extend between the inner annular projection and the outer annular projection. Stanley discloses a mounting plate (Fig. 21) which includes an outer annulus (2105, Fig. 22); an inner annular projection (2107, Fig. 21-22) surrounding the hole that extends above the outer annulus to a first height (see Fig. 21-22); an outer annular projection (2117, Fig. 21) surrounding the inner annular projection (see Fig. 21-22) and that extends above the outer annulus to a second height that is less than the first height (see Fig. 22), a plurality of ribs (2109, Fig. 21) that extend radially from the hole (see Fig. 21, radially from hole in 2107 where fastener 2301 sits, Fig. 23); wherein the plurality of ribs extend between the inner annular projection and the outer annular projection (see Fig. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting plate of Fechner to include the ribs and annular projections as disclosed by Stanley since Stanley states that such a modification overcomes the problem of having raised surfaces of the mounting plate causing the object to tilt (Paragraph 0114, Lines 3-8).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kemmer US 9175878 discloses another mounting system which is presented to the Applicant for their consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632